Citation Nr: 0014245	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right (major) 
carpal tunnel release, times two, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for left (minor) 
carpal tunnel release, times two, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had approximately 24 years of active duty 
terminating with his retirement in September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 1997 from the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


REMAND

The veteran and his representative contend, in essence, that 
increased ratings are warranted for the veteran's service-
connected carpal tunnel disorders.  In support of this 
contention, the veteran's representative noted in December 
1998 that the veteran's strength, coordination, and 
flexibility become rapidly decreased upon minor use of the 
hands.  Pain, cramping, and fatigue were also noted as 
symptoms.  The veteran also asserts that he is no longer able 
to play tennis or golf, use a computer, or work as a 
mechanic.

The veteran's contentions regarding his claim for increased 
ratings constitute a plausible or well-grounded claim.  
Therefore, VA has a statutory obligation to assist her in the 
development of facts pertinent to that claim.  38 U.S.C.A. § 
5107(a) (West 1991).  This includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (1999); 
Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 
Vet. App. 454 (1993).  A claim that a disorder has become 
more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The service connected bilateral carpal tunnel syndrome is 
evaluated under Diagnostic Code 8515.  Diagnostic Code 8515 
provides for the evaluation for disability involving the 
medial nerve.  

Under this Code, complete paralysis affecting the major 
extremity is rated 70 percent disabling.  Complete paralysis 
affecting the minor extremity is rated 60 percent disabling.

Complete paralysis may be manifested by the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances. 

Severe incomplete paralysis affecting the major extremity is 
rated 50 percent disabling.  Severe incomplete paralysis 
affecting the minor extremity is rated 40 percent disabling.  
Moderate incomplete paralysis affecting the major extremity 
is rated 30 percent disabling.  Moderate incomplete paralysis 
affecting the minor extremity is rated 20 percent disabling.  
Mild incomplete paralysis affecting the either extremity is 
rated 10 percent disabling.

The report of a fee-basis neurology examination conducted in 
March 1998 contains an opinion that the veteran's disorder 
presented a "mixed picture," and that the veteran's 
disability was manifested by more than a simple peripheral 
nerve problem.  

Another fee-basis neurologic examination report of record, 
dated in May 1998, shows that the examiner indicated that the 
veteran had residual bilateral carpal tunnel syndrome.  He 
described the level of disability as mild/moderate.  

A VA orthopedic examination was also conducted in May 1998.  
The examiner indicated that the veteran continued to have 
chronic, cramping type pain in the hands which was worsened 
with increased use.  The diagnosis was status post bilateral 
carpal tunnel release times two - symptomatic.  The physician 
noted that the veteran had some weakened movement which was 
shown on grip strength testing as well as some pain on wrist 
range of motion testing.  The VA examiner indicated that he 
had not had an opportunity to review the report of 
neurological examination [fee-basis] which was conducted 
earlier that day.  The Board is of the opinion that the VA 
examiner should have the opportunity to review the 
accompanying neurological examination report.

The Board also notes that in a recent decision the United 
States Court of Appeals for Veterans Claims (Court) held that 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have provided current treatment for his 
service-connected carpal tunnel 
disabilities.  After securing any 
necessary release, the RO should to 
obtain these records.

2.  The RO should arrange for the VA 
physician, who conducted the May 1998 
examination, to review the veterans 
claims folder, to include the May 1998 
fee-basis neurological examination 
report.  Following this review, the 
examiner is requested in an addendum to 
provide an opinion as to whether the 
level of disability of the veteran's 
service-connected right and left carpal 
tunnel disabilities is best equated with 
(1) complete paralysis; (2) incomplete, 
mild paralysis, (2) incomplete, moderate 
paralysis, (3) incomplete paralysis, 
severe.  If the physician deems 
additional examinations and/or tests are 
required, they should be conducted.

3.  If the previously referenced VA 
examiner is unavailable, the veteran 
should be examined by a neurologist to 
determine the severity of the service 
connected bilateral carpal tunnel 
disabilities.  The examination should 
include an evaluation of functional 
impairment based on pain, use and flare-
up as set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The claims folder 
and a copy of this Remand should be 
furnished to the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  It is 
also requested that the neurologist 
render an opinion as to the degree of 
paralysis as set forth above.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues currently on 
appeal, to include consideration of 
staged ratings as set forth in the 
Fenderson case.

If the benefist sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




